UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7309


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JEROME THOMAS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:04-cr-00095-FL-1)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Thomas, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Thomas appeals the district court’s order granting a reduction of his

sentence pursuant to his motion under Section 404 of the First Step Act of 2018, Pub. L.

No. 115-391, § 404, 132 Stat. 5194, 5122. Thomas argues that the district court should

have reduced his term of supervised release as well. The district court did reduce Thomas’

supervised release as to his drug conviction but, because the term of supervised release as

to Thomas’ firearms offense was unaffected by the First Step Act, the district court did not

err. Accordingly, we affirm for the reasons stated by the district court. United States v.

Thomas, No. 7:04-cr-00095-FL-1 (E.D.N.C. Aug. 19, 2020). We deny Thomas’ motion

for a reduced term of supervised release and we dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2